        Case 3:18-cv-06810-JST Document 78 Filed 12/05/18 Page 1 of 8



 1   HARRISON “BUZZ” FRAHN (Bar No. 206822)
     hfrahn@stblaw.com
 2   SIMPSON THACHER & BARTLETT LLP
     2475 Hanover Street
 3   Palo Alto, California 94304
     Telephone:     (650) 251-5000
 4   Facsimile:     (650) 251-5002

 5   Counsel for Amici Curiae

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN FRANCISCO DIVISION
11   EAST BAY SANCTUARY COVENANT, et al.,       Case No. 3:18-cv-06810-JST
12                               Plaintiffs,    AGREED MOTION OF TWENTY-
                                                THREE ORGANIZATIONS
13                        v.                    REPRESENTING ASYLUM SEEKERS
                                                FOR LEAVE TO FILE AN AMICUS
14   DONALD TRUMP, et al.,                      CURIAE BRIEF
15                               Defendants.    Judge: Hon. Jon S. Tigar
                                                Courtroom: 9, 19th Floor
16                                              Hearing Date: December 19, 2018
                                                Hearing Time: 9:30 a.m.
17                                              Date Action Filed: November 9, 2018
18

19

20

21

22

23

24

25

26

27

28


     MOTION FOR LEAVE                                        CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78 Filed 12/05/18 Page 2 of 8



 1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2            PLEASE TAKE NOTICE THAT the twenty-three organizations listed below, pursuant to

 3   Local Rule 7-1, respectfully request expedited leave to file a brief as amici curiae in the above-

 4   captioned case in support of Plaintiffs’ request for a Preliminary Injunction. A copy of the

 5   proposed amicus brief is attached as Exhibit A to this motion. Counsel for the parties have

 6   consented to this filing. Consistent with the Court’s Scheduling Order issued on November 27,

 7   2018, ECF No. 50 at 1–2, Amici have coordinated with counsel for Plaintiffs and with other

 8   known amicus groups to avoid making duplicative arguments.

 9              I.   LEGAL STANDARD.

10            No specific rules govern leave to file an amicus brief; rather, district courts have “broad

11   discretion” to determine when such leave is appropriate. Hoptowit v. Ray, 682 F.2d 1237, 1260

12   (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995). As such,

13   “[d]istrict courts frequently welcome amicus briefs from non-parties concerning legal issues that

14   have potential ramifications beyond the parties directly involved or if the amicus has ‘unique

15   information or perspective that can help the court beyond the help that the lawyers for the parties

16   are able to provide.’” NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061,

17   1067 (N.D. Cal. 2005) (citation omitted). Here, “amici fulfill the classic role of amicus curiae . . .

18   in a case of general public interest [by] . . . supplementing the efforts of counsel[] and drawing the

19   court’s attention to law [and facts] that might otherwise escape consideration.” Funbus Sys., Inc.

20   v. State of Cal. Pub. Utilities Comm’n., 801 F.2d 1120, 1125 (9th Cir. 1986) (citation omitted).

21             II.   STATEMENT OF IDENTITY AND INTEREST OF AMICI CURIAE.

22            Amici are twenty-three non-profit organizations dedicated to ensuring the equitable

23   treatment of immigrants and asylum seekers. A brief description of each amicus proceeds below.

24            Asian Law Alliance: The Asian Law Alliance (“ALA”), founded in 1977, is a non-profit

25   public interest legal organization with the mission of providing equal access to the justice system

26   to the Asian and Pacific Islander communities in Santa Clara County, California. ALA has

27   provided immigration legal services and legal representation to asylum applicants for the past 41

28   years.

                                                        1
     MOTION FOR LEAVE                                                      CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78 Filed 12/05/18 Page 3 of 8



 1          Bet Tzedek: For nearly forty-five years, Bet Tzedek, Hebrew for “House of Justice,” has

 2   provided free legal services and counsel in a comprehensive range of practice areas. Today, Bet

 3   Tzedek represents unaccompanied immigrant children who qualify for asylum, Special Immigrant

 4   Juvenile Status, and other forms of relief.

 5          CASA: CASA is the largest membership-based immigrant rights organization in the mid-

 6   Atlantic region, with more than 90,000 members. CASA provides a wide variety of services to

 7   immigrant communities in Maryland, as well as the greater Washington, D.C. metropolitan area,

 8   Virginia and Pennsylvania. As part of its legal services program, CASA provides regular

 9   consultations to immigrant community members, including many who are recent arrivals to the

10   United States, a significant portion of whom seek advice regarding potential asylum claims.

11          Central American Refugee Center: Central American Refugee Center (“CARECEN-

12   NY”) is a New York legal organization that has provided asylum representation to refugees since

13   1983. CARECEN-NY currently represents more than 150 asylum seekers, nearly all of whom

14   arrived in the United States at the U.S.-Mexico Border. CARECEN-NY expects to provide

15   assistance to as many as 300 additional asylum seekers over the next two years.

16          City Bar Justice Center: The City Bar Justice Center (“CBJC”) is the non-profit, legal

17   services arm of the New York City Bar Association. The CBJC assists more than 20,000 low-

18   income New Yorkers to access critically needed legal services and matches over 1,800 cases with

19   pro bono attorneys. The CBJC’s Immigrant Justice Project annually helps hundreds of immigrants

20   who are at their most vulnerable, including asylum seekers fleeing persecution who have crossed

21   the Southern border.

22          Dolores Street Community Services: Dolores Street Community Services (“Dolores

23   Street”) nurtures individual wellness and cultivates collective power among low-income and

24   immigrant communities. Dolores Street’s Deportation Defense and Legal Advocacy Program

25   provides pro bono representation to indigent and particularly vulnerable immigrant communities,

26   including many asylum seekers.

27          Empire Justice Center: The Empire Justice Center is a not-for-profit law firm with

28   offices in Rochester, Albany, White Plains, Yonkers, and Central Islip, New York. It operates as a

                                                     2
     MOTION FOR LEAVE                                                  CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78 Filed 12/05/18 Page 4 of 8



 1   statewide support center for legal services programs and community organizations, providing

 2   technical assistance and training in the substantive law areas that have the most impact on low-

 3   income communities, including immigration. The Empire Justice Center also provides direct

 4   representation to low-income individuals, including in immigration matters and specifically to

 5   asylum seekers. Many of Empire Justice’s asylum clients have entered the United States without

 6   authorization in flight from life-threatening persecution.

 7          Her Justice: Her Justice is a nonprofit organization that provides free legal help to women

 8   living in poverty in New York City. Among its many services, Her Justice provides free legal

 9   help to immigrant women who have experienced domestic violence or other types of gender-based

10   violence, including advising women about their rights and options for applying for lawful status in

11   the United States. Many of Her Justice’s clients will be negatively affected by the Rule and

12   Proclamation.

13          HIAS and Council Migration Services, Inc. of Philadelphia: HIAS and Council

14   Migration Services, Inc. of Philadelphia d/b/a HIAS Pennsylvania (“HIAS Pennsylvania”) is a

15   non-profit 501(c)(3) organization that was founded in 1882 to assist Jewish immigrants fleeing

16   persecution in Europe. Today it provides legal and supportive services to immigrants, refugees

17   and asylum seekers from all backgrounds in order to assure their fair treatment and full integration

18   into American society.

19          Immigrant Justice Corps: Immigrant Justice Corps (“IJC”) is the country’s first

20   immigration legal fellowship program. IJC Fellows regularly represent clients from countries

21   which are the target of the Proclamation and the Rule, including clients from Honduras, El

22   Salvador, and Guatemala. Through this representation, IJC Fellows have extensive knowledge of

23   the dire and violent circumstances that force individuals to flee their countries of origin to seek

24   asylum in the United States.

25          Immigrant Legal Resource Center: Founded in 1979, the Immigrant Legal Resource

26   Center (“ILRC”) is a national legal resource center that provides legal trainings, educational

27   materials, technical assistance, and advocacy to advance immigration law and immigrant rights.

28   ILRC is one of the foremost authorities in the country on immigration law. Our team responds to

                                                        3
     MOTION FOR LEAVE                                                     CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78 Filed 12/05/18 Page 5 of 8



 1   approximately 7,500 annual requests for legal technical assistance from attorneys and other

 2   advocates throughout the United States on immigration law, including asylum law, and immigrant

 3   rights issues.

 4           International Refugee Assistance Project: The International Refugee Assistance Project

 5   (“IRAP”) is a legal advocacy organization for refugees and displaced people in need of a safe

 6   place to call home. IRAP works with clients to identify and navigate pathways to safety through

 7   free direct representation, policy advocacy, and litigation.

 8           LatinoJustice PRLDEF: LatinoJustice PRLDEF, formerly known as the Puerto Rican

 9   Legal Defense & Education Fund, is a national non-profit civil rights legal defense fund that has

10   advocated for and defended the constitutional rights of all Latinos to ensure their equal protection

11   under the law since 1972. LatinoJustice has engaged in and supported law reform litigation

12   challenging discriminatory policies and practices by governmental agencies and actors in a wide

13   range of areas, including immigrants’ rights.

14           Legal Aid Society of New York: The Legal Aid Society of New York (“LAS”) is the

15   nation’s oldest and largest program providing direct legal services to low-income families and

16   individuals. The Immigration Law Unit of LAS comprises a staff of over sixty who represent

17   immigrants at all stages of affirmative and defensive immigration proceedings. As part of its

18   asylum practice, LAS represents immigrants who presented their asylum claims at ports of entry,

19   or from within the country after lawful admission, or after entry without inspection.

20           Loyola Immigrant Justice Clinic: The Loyola Immigrant Justice Clinic (“LIJC”) is a

21   not-for-profit community-based collaboration of Loyola Law School, Loyola Marymount

22   University, Homeboy Industries Inc., and Dolores Mission Church. LIJC’s dual-pronged mission

23   is to advance the rights of the indigent immigrant population in Los Angeles through direct legal

24   services, education, and community empowerment, while teaching law students effective

25   immigrants’ rights lawyering skills in a real-world setting. LIJC represents a large number of

26   asylum-seeking unaccompanied minors, children and adults through its legal team, clinical law

27   students and pro bono case placement program.

28

                                                       4
     MOTION FOR LEAVE                                                    CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78 Filed 12/05/18 Page 6 of 8



 1          Make the Road New York: Make the Road New York (“MRNY”) is a nonprofit,

 2   membership-based community organization that provides a full range of legal services to low-

 3   income immigrants, including providing assistance to individuals seeking asylum. MRNY has a

 4   membership of 23,000 low-income immigrant New Yorkers, and it works through vibrant

 5   community centers. MRNY is a leading nonprofit organization in New York State with

 6   relationships to practitioners, scholars, policymakers, and stakeholders on a city-, state-, and

 7   nation-wide basis.

 8          New York Immigration Coalition: The New York Immigration Coalition (“NYIC”)

 9   represents nearly 200 organizational members and partners working on behalf of immigrants

10   throughout New York State. The NYIC has taken a lead in coordinating legal services for

11   immigrants, including by providing low-cost immigration legal services.

12          Public Law Center: The Public Law Center (“PLC”) is a non-profit legal services

13   organization located in Santa Ana, California, serving low-income residents of Orange County,

14   California for over 35 years. Over the past year, PLC’s immigration program has directly served

15   over 1,600 individuals, including in the area of asylum. Over 40% of PLC’s asylum seeking

16   clients are from Central America.

17          Safe Passage Project: Safe Passage Project is a nonprofit immigration legal services

18   organization that provides free lawyers to 823 child refugees who are being deported. More than

19   2,000 other children living in the New York area are currently facing immigration court without a

20   lawyer. The Safe Passage Project’s mission is to get that number to zero.

21          The Legal Project: The Legal Project (“TLP”) is a private non-profit in Albany, NY that

22   provides legal representation and advice to undocumented individuals, including non-detained

23   asylum applicants. TLP has represented and continues to represent asylum seekers who have

24   crossed the southern border into the U.S. without inspection and outside of a port of entry. Since

25   June 2018, the Department of Homeland Security has been moving immigration detainees from

26   the southern border to the Albany County Jail and TLP has represented, and expects to represent

27   more of those individuals, in asylum cases.

28

                                                        5
     MOTION FOR LEAVE                                                     CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78 Filed 12/05/18 Page 7 of 8



 1          Torture Abolition Survivors Support Coalition: The Torture Abolition Survivors

 2   Support Coalition (“TASSC International”) is a non-profit organization based in Washington,

 3   D.C. The mission of TASSC is to end the practice of torture wherever it occurs and support

 4   survivors as they empower themselves, their families and communities wherever they are. The

 5   Legal Services Program of TASSC, one of the four direct service programs, provides direct legal

 6   representation to asylum-seeking survivors who have fled torture and persecution in their countries

 7   of origin as well as facilitates pro bono legal representation for survivors.

 8          University of California, Irvine School of Law Immigrant Rights: The University of

 9   California, Irvine School of Law Immigrant Rights (“UCI IRC”) is a law school clinic providing

10   pro bono legal services to low-income immigrants and their families. Among the cases that the

11   Clinic handles are those of detained immigrants seeking asylum. Clinic students have met with

12   migrants, including those traveling on caravans, and heard their stories of persecution and harm.

13          UnLocal, Inc.: UnLocal, Inc. is a non-profit organization that provides direct immigration

14   legal representation, legal consultations, and community education to New York City’s

15   undocumented immigrant communities. UnLocal attorneys currently represent more than 200

16   asylum seekers, including families and youth, who entered the U.S. without inspection at the

17   southern border. The majority of these individuals are from Honduras, Guatemala, and El

18   Salvador.

19           III.   AMICI CURIAE’S EXPERTISE WILL BENEFIT THE COURT.

20          The instant dispute involves allegations that the Defendants violated the Administrative

21   Procedure Act (“APA”) and the Immigration and Nationality Act (“INA”) in an effort to

22   improperly restrict the availability of asylum to desperate immigrants congregating at the southern

23   border of the United States. Amici, organizations with extensive experience with the asylum

24   process and asylum seekers, possess a “perspective that can help the court” assess the validity of

25   Defendants’ asserted excuses for noncompliance with the APA and INA. NGV Gaming, Ltd.,

26   LLC, 355 F. Supp. 2d at 1067 (citation omitted).

27          For example, Defendants have argued that the requirements of the APA were excused by

28   the “good cause” exception codified in 5 U.S.C. § 553(b)(B), which allows non-compliance with

                                                        6
     MOTION FOR LEAVE                                                      CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78 Filed 12/05/18 Page 8 of 8



 1   the APA where compliance would be “impracticable, unnecessary, or contrary to the public

 2   interest.” Specifically, Defendants claim that good cause exists for ignoring the requirements of

 3   the APA because there is currently a “surge” of immigrants that pose a risk of violent crime and

 4   terrorism. With their decades of experience working with immigrants and immigration law in

 5   multiple jurisdictions, localities, and sub-specialties, amici are able to provide evidence that the

 6   United States is not experiencing a historically large amount of migration; rather, immigration is

 7   decreasing. Amici can similarly provide data on the rates of criminal activity amongst immigrant

 8   populations that will show that there is no correlation between increases in immigration and crime

 9   rates.

10            Additionally, amici can explain how the public interest is best served by ensuring asylum

11   seekers are able to apply for asylum consistent with the provisions of the INA, without regard to

12   their method of entry into the United States. Amici can provide information concerning the dire

13   circumstances currently facing asylum seekers at the U.S.-Mexico border, and directly refute

14   Defendants’ disparaging and inaccurate statements concerning would-be asylum seekers.

15            IV.    CONCLUSION.

16            For the foregoing reasons, the amici respectfully request this Court’s leave to file the

17   attached proposed amicus curiae brief on December 5, 2018.

18

19   Dated: December 5, 2018                        Respectfully submitted,

20                                                  By:       /s/ Harrison “Buzz” Frahn
                                                              Harrison “Buzz” Frahn
21
                                                    Harrison “Buzz” Frahn (Bar No. 206822)
22                                                  SIMPSON THACHER & BARTLETT LLP
                                                    2475 Hanover Street
23                                                  Palo Alto, California 94304
                                                    Telephone:     (650) 251-5000
24                                                  Facsimile:     (650) 251-5002
                                                    hfrahn@stblaw.com
25
                                                    Counsel for Amici Curiae
26

27

28

                                                          7
     MOTION FOR LEAVE                                                      CASE NO. 3:18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 78-1 Filed 12/05/18 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN FRANCISCO DIVISION
11
     EAST BAY SANCTUARY COVENANT, et al.,                 Case No. 3:18-cv-06810-JST
12
                                   Plaintiffs,            [PROPOSED] ORDER GRANTING
13                                                        MOTION OF TWENTY-THREE
                            v.                            ORGANIZATIONS REPRESENTING
14                                                        ASYLUM SEEKERS FOR LEAVE TO
     DONALD TRUMP, et al.,                                FILE AN AMICUS CURIAE BRIEF
15
                                   Defendants.
16

17

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE                    CASE NO. 3:18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 78-1 Filed 12/05/18 Page 2 of 2



 1          This matter comes before the Court on an Administrative Motion for Leave to File an

 2   Amicus Brief in Support of Plaintiffs’ request for a preliminary injunction, filed by twenty-three

 3   organizations representing asylum seekers (the “Motion”). The Motion includes the proposed

 4   amicus brief as an exhibit. Amici represent that Defendants do not oppose the Motion.

 5          The Court, having reviewed the proposed amicus brief, hereby GRANTS the Motion.

 6

 7          IT IS SO ORDERED.

 8   DATED: ______________, 2018
 9
                                                  Hon. Jon S. Tigar
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE                      CASE NO. 3:18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 1 of 14



 1   HARRISON “BUZZ” FRAHN (Bar No. 206822)
     hfrahn@stblaw.com
 2   SIMPSON THACHER & BARTLETT LLP
     2475 Hanover Street
 3   Palo Alto, California 94304
     Telephone:     (650) 251-5000
 4   Facsimile:     (650) 251-5002

 5   Counsel for Amici Curiae

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11
     EAST BAY SANCTUARY COVENANT, et al.,        Case No. 3:18-cv-06810-JST
12
                                  Plaintiffs,    AMICUS CURIAE BRIEF OF TWENTY-
13                                               THREE ORGANIZATIONS
                           v.                    REPRESENTING ASYLUM SEEKERS
14
     DONALD TRUMP, et al.,                       Judge: Hon. Jon S. Tigar
15                                               Courtroom: 9, 19th Floor
                                  Defendants.    Hearing Date: December 19, 2018
16                                               Hearing Time: 9:30 a.m.
                                                 Date Action Filed: November 9, 2018
17

18

19

20

21

22

23

24

25

26

27

28


     AMICUS CURIAE BRIEF                                      CASE NO. 3:18-CV-06810-JST
          Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 2 of 14



 1   I.       INTRODUCTION AND INTEREST OF AMICI CURIAE

 2            Amici are twenty-three non-profit organizations 1 dedicated to ensuring the equitable

 3   treatment of immigrants and asylum seekers. In this capacity, they have developed an interest and

 4   expertise in the unique issues facing migrants, particularly those from Central America. Amici

 5   write to underscore the inaccuracies underlying Defendants’ stated justifications for the Interim

 6   Final Rule “Aliens Subject to a Bar on Entry under Certain Presidential Proclamations; Procedures

 7   for Protection Claims” (the “Rule”) and the Presidential Proclamation Addressing Mass Migration

 8   Through the Southern Border of the United States (the “Proclamation”), which were enacted

 9   without notice and comment in violation of the Administrative Procedure Act (“APA”), and thus

10   without the benefit of amici’s input. Defendants’ false and fundamentally misguided excuses for

11   implementing the Rule and Proclamation in violation of the clear language of the Immigration and

12   Nationality Act (“INA”) serve only to mask the true motives of Defendants’ hasty attempt to

13   render asylum functionally unavailable to anyone from Latin America: Defendants’ well

14   documented animus toward Central and South American migrants, and an antipathy toward the

15   entire asylum framework.

16            If the Rule and Proclamation are allowed to take effect, amici, all of whom work with

17   asylum seekers and many of whom focus specifically on asylum claims, would lose a vital

18   statutory tool for protecting vulnerable refugee and immigrant communities. By eliminating

19   asylum for those who, in desperation, enter the United States outside of ports of entry, the Rule

20   and Proclamation would needlessly place the lives of countless individuals at risk.

21   II.      ARGUMENT

22            The INA unambiguously allows individuals to apply for asylum regardless of how they

23   entered the United States. 8 U.S.C. § 1158(a)(1) (“Any alien who is physically present in the

24   United States or who arrives in the United States[,] whether or not at a designated port of

25   arrival . . . , may apply for asylum in accordance with this section.”) (emphasis added). The Rule

26   and Proclamation represent a draconian departure from the clear language of the INA and the

27
     1
         Amici are listed and described in the accompanying Motion for Leave to File this Amicus Brief.
28
                                                       1
     AMICUS CURIAE BRIEF                                                  CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 3 of 14



 1   principles that law embodies. Defendants’ stated justifications for the Rule and Proclamation—a

 2   “surge” in mass migration, coupled with the notion that would-be asylum seekers present a danger

 3   to U.S. security—have no basis in fact and are disproven by the government’s own statistics. The

 4   actual driving force behind the Rule and Proclamation is animus toward immigrants, particularly

 5   those from Latin America. Defendants’ numerous disparaging statements concerning immigrants,

 6   and the asylum process as a whole, make this clear. Defendants have repeatedly equated

 7   immigrants with criminals and terrorists, and likened the asylum provisions of the INA to a legal

 8   “loophole.” These baseless assertions reflect a deep animus toward immigrants that cannot be

 9   allowed to serve as a basis for any U.S. policy, much less ultra vires agency rulemaking.

10           The true reality is that the individuals who seek asylum in the United States are

11   overwhelmingly vulnerable victims who are struggling for survival. An appreciation of this truth

12   is inherent throughout the asylum provisions within the INA. As the legislative history and

13   decades of jurisprudence interpreting the INA make clear, Congress carefully crafted the asylum

14   laws with a deep understanding of the protections that asylum seekers require. In doing so,

15   Congress acted with the express expectation that the United States would offer these protections

16   for generations to come, even during periods of increased migration. Congress and the affected

17   public stakeholders certainly did not expect, nor does the law allow, these statutory protections to

18   be undone by executive fiat.

19           A.     Defendants’ Stated Justifications For the Rule and Proclamation are False.

20           Despite Defendants’ repeated assertions of a migration “crisis” at the border, the number

21   of people crossing the border has steadily declined in recent years. 2 U.S. Customs and Border

22   Protection’s (“CBP”) own data demonstrates historically low numbers of apprehensions at the

23   border in the past several years, even as the agency’s annual budget continues to balloon.

24           Defendants have continuously characterized this caravan of migrants heading to the border

25   using heated rhetoric, describing the approximately five thousand individuals as an “invasion,”

26

27
     2
      See, e.g., ECF 27 at 15; Aliens Subject to a Bar on Entry Under Certain Presidential
28   Proclamations; Procedures for Protection Claims, 83 Fed. Reg. 55934, 55947 (Nov. 9, 2018).
                                                       2
     AMICUS CURIAE BRIEF                                                  CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 4 of 14



 1   “surge,” or “rush” threatening to overwhelm the immigration system. 3 In remarks delivered just

 2   prior to the issuance of the Proclamation, President Trump warned of “uncontrolled masses of

 3   people rushing [the] border.” 4 The Proclamation, as well as the Rule, emphasize that “[t]he

 4   continuing and threatened mass migration of aliens . . . through our southern border has

 5   precipitated a crisis and undermines the integrity of our borders.” 5

 6           Defendants’ claims of a burgeoning border crisis are not supported by the evidence.

 7   Statistics show that the number of people crossing the U.S.-Mexico border has decreased

 8   significantly over the last two decades. In fact, in prior years, CBP has successfully addressed far

 9   greater rates of migration at the border than are now occurring. 6 Border patrol agents apprehended

10   more than 1.6 million people in FY 2000 alone, 7 compared to 521,090 people apprehended in FY

11   2018, representing a 67.4% reduction over eighteen years. 8 The CBP itself emphasized that FY

12

13

14

15   3
       See, e.g., ECF 27 at 12; Nick Miroff & Missy Ryan, Army Assessment of Migrant Caravans
16   Undermines Trump’s Rhetoric, Washington Post (Nov. 2, 2018),
     https://www.washingtonpost.com/world/national-security/army-assessment-of-migrant-caravans-
17   undermines-trumps-rhetoric/2018/11/02/78b9d82a-dec0-11e8-b3f0-
     62607289efee_story.html?utm_term=.e97e6e0f86fa.
18   4
       Remarks by President Trump on the Illegal Immigration Crisis and Border Security (Nov. 1,
19   2018), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-illegal-
     immigration-crisis-border-security/.
     5
20     Presidential Proclamation Addressing Mass Migration Through the Southern Border of the
     United States (Nov. 9, 2018), https://www.whitehouse.gov/presidential-actions/presidential-
21   proclamation-addressing-mass-migration-southern-border-united-states/. See also Aliens Subject
     to a Bar on Entry Under Certain Presidential Proclamations; Procedures for Protection Claims, 83
22
     Fed. Reg. 55934, 55947 (Nov. 9, 2018) (“In combination with a presidential proclamation directed
23   at the crisis on the southern border, the rule would help ameliorate the pressures on the present
     system.”).
24   6
       See U.S. Border Patrol Monthly Apprehensions (FY 2000 – FY 2017), U.S. Customs and Border
     Protection (Dec. 12, 2017), https://www.cbp.gov/sites/default/files/assets/documents/2017-
25   Dec/BP%20Total%20Monthly%20Apps%20by%20Sector%20and%20Area%2C%20FY2000-
     FY2017.pdf.
26   7
       See Jeffrey S. Passel & D’vera Cohn, U.S. Unauthorized Immigrant Total Dips to Lowest Level
27   in a Decade, Pew Research Center (Nov. 27, 2018).
     8
       See Southwest Border Migration FY 2019, U.S. Customs and Border Protection,
28   https://www.cbp.gov/newsroom/stats/sw-border-migration# (last accessed Dec. 4, 2018).
                                                        3
     AMICUS CURIAE BRIEF                                                     CASE NO. 3:18-CV-06810-JST
         Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 5 of 14



 1   2017 had the “lowest level of illegal-cross border migration on record.” 9 The sharp downward

 2   trend in migrant apprehensions is illustrated in the following graph:

 3           Southwest Border Apprehension and Border Patrol Staffing Levels, FY 1975–2017

 4

 5

 6

 7

 8

 9

10

11

12

13                                                                                               10

14

15           Defendants stress the necessity of restricting asylum access, asserting without justification

16   that the number of asylum seekers crossing outside ports of entry will overload the immigration

17   system. 11 In reality, CBP today has significantly more resources to address far lower rates of

18   migration. From FY 2003 to FY 2016, CBP’s annual budget more than doubled from $5.9 billion

19   to $13.2 billion.12 Moreover, the agency currently employs close to 20,000 border agents, of

20

21

22
     9
       CBP Border Security Report FY 2017, U.S. Customs and Border Protection, 1 (Dec. 5, 2017),
23   https://www.cbp.gov/sites/default/files/assets/documents/2017-Dec/cbp-border-security-report-
     fy2017.pdf.
24   10
        See Jessica Bolter & Doris Meissner, Crisis at the Border? Not by the Numbers, Migration
     Policy Institute (June 2018), https://www.migrationpolicy.org/news/crisis-border-not-numbers.
25   11
        See, e.g., ECF 27 at 6, 12; Aliens Subject to a Bar on Entry Under Certain Presidential
     Proclamations; Procedures for Protection Claims, 83 Fed. Reg. 55934, 55947 (Nov. 9, 2018).
26   12
        See The Cost of Immigration Enforcement and Border Security, American Immigration Council,
27   2 (Jan. 2017),
     https://www.americanimmigrationcouncil.org/sites/default/files/research/the_cost_of_immigration
28   _enforcement_and_border_security.pdf.
                                                       4
     AMICUS CURIAE BRIEF                                                  CASE NO. 3:18-CV-06810-JST
          Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 6 of 14



 1   which the majority are assigned to the southwest border. 13 Considering that Border Patrol

 2   previously apprehended at least one million migrants each year for most of the years between

 3   1985 and 2007 with fewer than 10,000 agents, 14 the assertion that the United States lacks the

 4   resources to handle a modest and temporary increase in migration is not plausibly supported by

 5   the evidence. Moreover, Defendants’ assertion that asylum applicants contribute to the

 6   “significant backlog[] in the immigration court system” 15 conveniently ignores the fact that the

 7   ballooning backlog can be attributed at least in part to Defendants’ own policies, including

 8   eliminating Immigration Judges’ authority to administratively close cases and requiring DHS to

 9   reopen administratively closed cases; 16 as well as ending Immigration and Customs Enforcement

10   attorneys’ prosecutorial discretion to drop charges against law-abiding immigrants and referring

11   unauthorized border crossings to the Department of Justice for prosecution. 17 Defendants cannot

12   use problems born out of their own efforts to undermine the integrity and efficiency of

13   immigration courts to justify their proposed radical shift in policy.

14            As the administrative record demonstrates, the fact of the matter is that there is no

15   migration crisis unfolding at the border. Nor would an increase in migration at the border justify

16   Defendants’ dramatic and unprecedented restrictions on asylum eligibility, because Congress

17   expressly contemplated increases in migration in drafting the current statutory scheme—and

18   declined to alter that scheme even when migration numbers far outpaced those occurring today.

19   Members of Congress recognized that “[a]s international crises develop, more persons will come

20
     13
        See U.S. Border Patrol Fiscal Year Staffing Statistics (FY 1992 - FY 2017), U.S. Customs and
21   Border Protection (Dec. 12, 2017), https://www.cbp.gov/sites/default/files/assets/documents/2017-
     Dec/BP%20Staffing%20FY1992-FY2017.pdf.
22   14
        See id.
     15
23      E.g., ECF 27 at 6.
     16
        See TRAC Immigration Data, Syracuse Univ. (last updated Nov. 6, 2018),
24   http://trac.syr.edu/immigration/reports/536/.
     17
        See Diane Solis, AG Sessions’ plan to clear immigration case backlog will make things worse,
25   judges and attorneys fear, Dallas News (April 10, 2018),
     https://www.dallasnews.com/news/immigration/2018/04/10/immigration-judges-attorneys-worry-
26
     sessions-quotas-will-cut-justice-clogged-court-system; Hunter Hallman & Cristobal Ramon,
27   Record Number of Cases in Immigration Courts is Simmering Crisis, Bipartisan Policy Center
     (Oct. 4, 2017), https://bipartisanpolicy.org/blog/record-number-of-cases-in-immigration-courts-is-
28   simmering-crisis/.
                                                        5
     AMICUS CURIAE BRIEF                                                     CASE NO. 3:18-CV-06810-JST
          Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 7 of 14



 1   under the broad definition of ‘refugee’” and that “[i]t is clear that our Government must share the

 2   international responsibility for dealing with this most human problem.” Admission of Refugees to

 3   the United States: Hearing on H.R. 3056 Before the Subcomm. on Immigration, Citizenship, and

 4   International Law of the H. Comm. on the Judiciary, 95th Cong. 15 (1977) (statement of Rep.

 5   Hamilton Fish, Jr., R-NY); see also Hearing on H.R. 3056, 95th Cong. 16 (1977) (testimony of

 6   James Carlin, Deputy Coordinator for Human Rights and Humanitarian Affairs, Dept. of State)

 7   (“[W]e should remember that the United States is a land of immigrants, and since the founding of

 8   the Republic we have had a special national heritage of concern for the uprooted and

 9   persecuted . . . [Furthermore], it is decidedly in our foreign policy interest to project in countries

10   around the world the image of U.S. humanitarian assistance for refugees.”). Nothing in the INA

11   nor in its legislative history suggests that the executive branch can respond to an increase in

12   asylum claims by restricting asylum eligibility.

13            B.     The True Reason for the Rule and Proclamation Is Hostility Toward
                     Immigrant Groups.
14

15            Defendants, through this litigation and in numerous public statements, have also sought to

16   justify the Rule and Proclamation by painting a portrait of asylum seekers as a violent group that

17   threatens America’s security. This justification also lacks factual support and is part and parcel of

18   a pattern of hostile rhetoric directed toward immigrant groups, suggesting that the true reason for

19   the Rule and Proclamation is cruel animosity.

20            For example, Defendants’ briefing in this case repeatedly references “dangerous criminal

21   behavior” and the threat of “harm [to] life and public safety.” 18 The Proclamation explicitly

22   references the “violence” allegedly committed by those seeking refuge in the United States. 19

23   Defendants have similarly stated that the Central American caravan consists of “[m]any Gang

24

25

26   18
       ECF 27 at 13.
     19
27     Presidential Proclamation Addressing Mass Migration Through the Southern Border of the
     United States, White House (Nov. 9, 2018), https://www.whitehouse.gov/presidential-
28   actions/presidential-proclamation-addressing-mass-migration-southern-border-united-states/.
                                                        6
     AMICUS CURIAE BRIEF                                                    CASE NO. 3:18-CV-06810-JST
          Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 8 of 14



 1   Members,” 20 “very tough fighters and people,” 21 “bad thugs and gang members,” 22 and “stone

 2   cold criminals.” 23 And, on November 22, after this Court granted the Temporary Restraining

 3   Order, Defendant President Donald J. Trump explained that if the TRO is not lifted “there will be

 4   only bedlam, chaos, injury, and death”—results that suggest an underlying danger inherent in the

 5   asylum seekers stranded at our southern border. 24

 6            As with Defendants’ allegations of a migration “surge,” this prejudicial hyperbole has no

 7   basis in fact and only serves to stigmatize and foster animosity towards vulnerable minority

 8   groups. The true reality is that “the criminal conviction and arrest rates for immigrants [are] well

 9   below those of native-born Americans” and “the conviction and arrest rates for illegal immigrants

10   [are also] lower than those for native-born Americans.” 25 In fact, “[i]ncreases in the

11   undocumented immigrant population within states are associated with significant decreases in the

12   prevalence of violence.” 26

13            Defendants have also engaged in unfounded fear-mongering to support the Rule and

14   Proclamation. For example, on October 23, President Trump claimed that this Central American

15   caravan included “unknown Middle Easterners” 27—a view that Vice President Mike Pence

16   echoed, explaining that “[i]t’s inconceivable that there are not people of Middle Eastern descent in

17   a crowd of more than 7,000 people advancing toward our border.” 28 Even so, when confronted

18   20
        @realDonaldTrump, Twitter (Oct. 29, 2018),
19   https://twitter.com/realDonaldTrump/status/1055820292881350656?s=20.
     21
        @realDonaldTrump, Twitter (Oct. 31, 2018),
20   https://twitter.com/realDonaldTrump/status/1057612657665171457?s=20.
     22
        @realDonaldTrump, Twitter (Oct. 31, 2018),
21   https://twitter.com/realDonaldTrump/status/1057614564639019009?s=20.
     23
        @realDonaldTrump, Twitter (Nov. 26, 2018),
22
     https://twitter.com/realDonaldTrump/status/1067015026995879937?s=20.
     24
23      @realDonaldTrump, Twitter (Nov. 22, 2018),
     https://twitter.com/realdonaldtrump/status/1065583286188158976
24   25
        Alex Nowrasteh, Immigration: Research and Policy Brief, Cato Institute (2018).
     26
        Michael T. Light & Ty Miller, Does Undocumented Immigration Increase Violent Crime, 56
25   Criminology 229, 370 (2018) (emphasis added).
     27
        realDonaldTrump, Twitter (Oct. 22, 2018),
26
     https://twitter.com/realDonaldTrump/status/1054351078328885248?s=20.
     28
27      John Wagner & Felicia Sonmez, Trump Says There’s ‘No Proof’ That Middle Easterners Have
     Joined Migrant Caravan, Although There ‘Could Very Well Be’, Washington Post (Oct. 23, 2018),
28   https://www.washingtonpost.com/politics/pence-seeks-to-bolster-trumps-unsubstantiated-claim-
                                                       7
     AMICUS CURIAE BRIEF                                                  CASE NO. 3:18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 9 of 14



 1   regarding the support for his claim, President Trump admitted that “there’s no proof of

 2   anything.” 29 Moreover, these statements, which suggest there is something inherently threatening

 3   about “Middle Easterners,” reflect a dangerous ethnic animus.

 4          Defendants’ justifications for the Rule and Proclamation are consistent with a pattern of

 5   hostility toward immigrant groups expressed by the Administration from the earliest days of the

 6   presidential campaign to the present—a pattern that makes clear that the true justification for the

 7   Rule and Proclamation is animus toward vulnerable immigrants. Indeed, President Trump began

 8   his campaign for president with a speech in which he exclaimed:

 9          When Mexico sends its people, they’re not sending their best. They’re not sending
            you. They’re not sending you. They’re sending people that have lots of problems,
10
            and they’re bringing those problems with us. They’re bringing drugs. They’re
11          bringing crime. They’re rapists. 30

12          Tellingly, the Administration’s rhetoric has not slowed or been tempered following the
13   inauguration. Rather, it has repeatedly asserted that, but for illegal immigration and the associated
14   “DUIs, assaults, burglaries, drug crimes, gang crimes, rapes, crimes against children and
15   murders . . . [c]ountless Americans would be alive today,” 31 and “open borders lead[] to massive
16   crime.” 32 Defendants singled out the existing asylum system as “an easy ticket to illegal entry into
17   the United States,” swamped with “vague, insubstantial, and subjective claims.” 33 Specifically,
18

19   of-middle-easterners-in-a-migrant-caravan/2018/10/23/048ce726-d6d2-11e8-83a2-
     d1c3da28d6b6_story.html?utm_term=.7867842781d3.
     29
20      Bill Hutchinson, Jordyn Phelps, & Matt Gutman, Trump Admits He Hs ‘No Proof’ of ‘Middle
     Easterners’ In Caravan, ‘But There Could Very Well Be,’ ABC News (Oct. 23, 2018),
21   https://abcnews.go.com/US/trump-admits-proof-middle-easterners-caravan/story?id=58686056.
     30
        Here’s Donald Trump’s Presidential Announcement Speech, Time (June 16, 2015),
22
     http://time.com/3923128/donald-trump-announcement-speech/ (emphasis added).
     31
23      Jefferson B. Sessions III, Att’y General, Attorney General Sessions Delivers Remarks on
     Sanctuary Jurisdictions (Mar. 27, 2017), https://www.justice.gov/opa/speech/attorney-general-
24   jeff-sessions-delivers-remarks-sanctuary-jurisdictions.
     32
        ‘Angel Families,’ Trump Aides Rally Against Illegal Immigrant Crime, Fox News (Sept. 7,
25   2018) https://www.foxnews.com/politics/angel-families-trump-aides-rally-against-illegal-
     immigrant-crime.
26   33
        Jeffrey B. Sessions III, Att’y General, Attorney General Jeff Sessions Delivers Remarks to the
27   Executive Office for Immigration Review (Oct. 12, 2017),
     https://www.justice.gov/opa/speech/attorney-general-jeff-sessions-delivers-remarks-executive-
28   office-immigration-review.
                                                       8
     AMICUS CURIAE BRIEF                                                  CASE NO. 3:18-CV-06810-JST
      Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 10 of 14



 1   Defendants expressed a desire to “close[] the terrible loopholes exploited by criminals and

 2   terrorists to enter our country—and [] finally end[] the dangerous practice of ‘catch and

 3   release.’” 34 The Rule and Proclamation are just the latest in a string of anti-immigrant policies,

 4   including capping the refugee resettlement program at 30,000; 35 attempting to limit the grounds on

 5   which individuals can apply for asylum; 36 and revoking Temporary Protected Status for over

 6   300,000 people. 37

 7          Defendants’ rhetoric toward unaccompanied children has been particularly inflammatory.

 8   For example, in September 2017, the Administration asserted, without evidence, that MS-13 was

 9   expanding “its ranks by taking advantage of the Unaccompanied Alien Child program” and

10   alleged that some children were “wolves in sheep[’s] clothing.” 38 In May 2018, when speaking of

11   unaccompanied minors, President Trump stated “[t]hey look so innocent; they’re not innocent.” 39

12   Defendants have consistently deemed important protections for unaccompanied minors as

13   “dangerous loopholes” that have been exploited by gang members posing as vulnerable children. 40

14          At bottom, Defendants have repeatedly suggested, without evidence and in direct conflict

15   with the available data, that undocumented immigrants are a source of violence in order to depart

16

17
     34
18      President Donald J. Trump’s State of the Union Address, White House (Jan. 30, 2018),
     https://www.whitehouse.gov/briefings-statements/president-donald-j-trumps-state-union-address/.
     35
19      Presidential Memorandum for the Secretary of State (Oct. 4, 2018),
     https://www.whitehouse.gov/presidential-actions/presidential-memorandum-secretary-state-13/.
     36
20      See Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018).
     37
        See Miriam Jordan, Trump Administration Ends Protected Status for Thousands of Hondurans,
21   N.Y. Times (May 4, 2018), https://www.nytimes.com/2018/05/04/us/honduras-temporary-
     protected-status.html.
     38
22      Jefferson B. Sessions III, Att’y General, Attorney General Sessions Gives Remarks to Federal
     Law Enforcement in Boston About Transnational Criminal Organizations (Sept. 21, 2017),
23   https://www.justice.gov/opa/speech/attorney-general-sessions-gives-remarks-federal-law-
     enforcement-boston-about.
24   39
        Remarks by President Trump at a Roundtable Discussion on Immigration, Bethpage, NY (May
     23, 2018), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-roundtable-
25   discussion-immigration-bethpage-ny/.
     40
        The White House, Immigration Principles and Policies (Oct. 8, 2017),
26
     https://www.whitehouse.gov/briefings-statements/president-donald-j-trumps-letter-house-senate-
27   leaders-immigration-principles-policies/; also see President Donald J. Trump’s State of the Union
     Address, White House (Jan. 30, 2018), https://www.whitehouse.gov/briefings-
28   statements/president-donald-j-trumps-state-union-address/.
                                                       9
     AMICUS CURIAE BRIEF                                                  CASE NO. 3:18-CV-06810-JST
      Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 11 of 14



 1   from long-standing principles of law, discriminate against vulnerable populations, and bring life to

 2   an unfounded animus toward asylum seekers.

 3          C.      Congress and the Courts Recognize the Unique Vulnerabilities of Asylum
                    Seekers.
 4

 5          As the administrative record in this case illustrates, asylum seekers, by their very nature,

 6   are often impoverished, endangered, and helpless. They come to our borders, often at great

 7   expense 41 and danger to their personal safety, 42 leaving behind their homelands and loved ones,

 8   simply for survival. Many are children traveling alone, without the protection of a guardian. 43

 9   Notably, the number of adult migrants without families is at its second lowest point since 1970, a

10   shift indicative of the driving causes of current migration: extreme violence and other threats in El

11   Salvador, Guatemala, and Honduras, with no hope of protection from the governments of those

12   countries. 44 Recognition of the vulnerability of asylum seekers is baked into the statutes

13   governing asylum in the United States, as the legislative history of our asylum laws and decades of

14   well-settled jurisprudence make clear.

15          The humanitarian crisis facing Central American refugees, particularly those from the

16   Northern Triangle, is well documented. El Salvador and Honduras rank second and fourth

17   worldwide, respectively, in terms of violent death rates per 100,000 persons; only Syria surpasses

18   El Salvador. 45 The U.S. State Department has noted the “climate of fear” 46 that pervades this

19
     41
20      Fees for smugglers typically range from $2,400 to $15,000. Admin. R. at 244. Families often
     take out loans with their homes or land as collateral to finance a family member’s journey. If the
21   migration fails (i.e., if the migrant dies or is unable to relocate to the United States), the migrant’s
     entire family can be left homeless. Admin. R. at 245.
22   42
        A survey conducted by Doctors Without Borders found that 38.3% of migrants and refugees
23   reported having been victims of violence while in transit to the United States. Admin. R. at 178.
     43
        Peter J. Meyer et al., Cong. Research Serv., R43702, Unaccompanied Children from Central
24   America: Foreign Policy Considerations 1 (2016).
     44
        Adam Isacson, The U.S. Government’s 2018 Border Data Clearly Shows Why the Trump
25   Administration is on the Wrong Track, Washington Office on Latin America (Nov. 9, 2018),
     https://www.wola.org/analysis/us-government-2018-border-data-trump-immigration-asylum-
26
     policy/.
     45
27      Claire McEvoy & Gergely Hideg, Global Violent Deaths 2017 25 (2017), available at
     http://www.smallarmssurvey.org/fileadmin/docs/U-Reports/SAS-Report-GVD2017.pdf.
28   46
        U.S. Dep’t of State, El Salvador Country Reports on Human Rights Practices 218 (2017).
                                                        10
     AMICUS CURIAE BRIEF                                                    CASE NO. 3:18-CV-06810-JST
      Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 12 of 14



 1   region, which is characterized by frequent homicides, kidnappings, rapes, and other human rights

 2   abuses perpetrated by organized criminals as well as governmental bodies and security forces. 47

 3   Tellingly, despite Defendants’ contention that most asylum claims “ultimately lack merit,” ECF

 4   27 at 6, the administrative record shows that applicants from the Northern Triangle represented

 5   30% of granted asylum applications in the United States—more granted applications than any

 6   other geographic region. 48

 7          In decades of serving refugees, amici have become intimately acquainted with the tragic

 8   circumstances that compel individuals to flee their homes. They arrive here scared, tired, and in

 9   dire need of the protections the asylum laws were so carefully crafted to provide. It is the

10   universal experience of amici that, while the quantitative number of immigrants coming to the

11   United States has declined, for those asylum seekers who continue to seek asylum access through

12   the U.S.-Mexico border, their claims are more dire than ever. This is particularly true of the

13   children who are seeking entry through the U.S.-Mexico border. Virtually without exception,

14   these children have suffered brutal violence, including rape, assault, the murder of friends and

15   family, extortion, and countless other crimes. They have a profound fear of being forced to return

16   to their home countries, a fear so profound that these children had no other option than to flee and

17   travel thousands of miles to the United States.

18          Congress drafted the asylum laws with a clear understanding of the needs of asylum

19   applicants, knowing that “[t]he refugees of tomorrow, like the refugees of today, [would] continue

20   to look to the United States for safe haven and resettlement opportunities – and our government

21   [would] continue to be called upon to help.” S. Rep. No. 96-256, p. 3 (1979). Indeed, Congress

22   sought to “establish a national policy of welcome to refugees.” S. Rep. No. 96-590, at 82 (1980)

23   (Conf. Rep.) (emphasis added). This is particularly true for unaccompanied children, who have

24

25

26
     47
27      Id. at 9; U.S. Dep’t of State, Honduras Country Reports on Human Rights Practices 1-2, 4
     (2017); U.S. Dep’t of State, Guatemala Country Reports on Human Rights Practices 7, 16 (2017).
28   48
        Admin. R. at 331.
                                                       11
     AMICUS CURIAE BRIEF                                                  CASE NO. 3:18-CV-06810-JST
      Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 13 of 14



 1   special asylum protections created by Congress, which are now effectively dismantled by the

 2   Administration. 49

 3           Courts, too, recognize that the fundamental purpose of the U.S. asylum system is to

 4   “provide refuge to desperate refugees who reach our shores with nowhere else to turn.” Sall v.

 5   Gonzales, 437 F.3d 229, 233 (2d Cir. 2006); see also Bolanos-Hernandez v. INS, 767 F.2d 1277,

 6   1280 (9th Cir. 1984) (“In passing the Refugee Act, Congress was motivated by the enduring

 7   ‘historic policy of the United States to respond to the urgent needs of persons subject to

 8   persecution in their homelands[.]’”) (quoting the Refugee Act of 1980, § 101, Pub. L. No. 96-212,

 9   94 Stat. 101, 102 (1982)). This is true regardless of how the refugee enters the United States.

10   Congress explicitly sought to expand the availability of asylum protections in order to bring U.S.

11   law into conformance with the 1967 United Nations Protocol, INS v. Cardoza-Fonseca, 480 U.S.

12   421, 436 (1987), which unambiguously prohibits penalizing refugees “on account of their illegal

13   entry or presence.” United Nations Protocol Relating to the Status of Refugees, Art. 31.1, Jan. 31,

14   1967, 19 U.S.T. 6223, T.I.A.S. No. 6577 (1968).

15           It is Congress’s considered judgment on the importance of providing an opportunity for

16   safe haven, regardless of where an asylum applicant enters the country, which reflects

17   humanitarian principles of well-settled international law, that must guide the Court, and not

18   Defendants’ flawed statements that do little to mask an underlying disdain for refugees.

19   III.    CONCLUSION

20           Defendants have offered no justification for disregarding the clear text of the INA or the

21   principles on which it is based. Instead, it is clear that the justifications offered are a pretext for a

22   policy animated by hostility to immigrants, particularly those from Latin America. Amici support

23

24   49
       See, William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
     (“TVPRA”) § 235(d)(7)(B), Public Law 110-457 (not specifying any restrictions on initial
25   jurisdiction); but see, L. Francis Cissna, Director, USCIS, Procedural Guidance for Implementing
     Regulatory Changes Created by Interim Final Rule, Aliens Subject to a Bar on Entry under
26   Certain Presidential Proclamations; Procedures for Protection Claims (Nov. 9, 2018)
     (“Therefore, while such [unaccompanied minors] will continue to be processed in accordance with
27   6 U.S.C. § 279 and 8 U.S.C. § 1232, they would per the terms of [the Rule and Proclamation] be
     barred from asylum eligibility”).
28
                                                         12
     AMICUS CURIAE BRIEF                                                     CASE NO. 3:18-CV-06810-JST
      Case 3:18-cv-06810-JST Document 78-2 Filed 12/05/18 Page 14 of 14



 1   the issuance of a preliminary injunction, and they respectfully request that the Court grant

 2   Plaintiffs’ motion.

 3

 4   Dated: December 5, 2018                       Respectfully submitted,

 5                                                 By:     /s/ Harrison “Buzz” Frahn
                                                           Harrison “Buzz” Frahn
 6
                                                   Harrison “Buzz” Frahn (Bar No. 206822)
 7                                                 SIMPSON THACHER & BARTLETT LLP
                                                   2475 Hanover Street
 8                                                 Palo Alto, California 94304
                                                   Telephone:     (650) 251-5000
 9                                                 Facsimile:     (650) 251-5002
                                                   hfrahn@stblaw.com
10

11                                                 Counsel for Amici Curiae

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      13
     AMICUS CURIAE BRIEF                                                  CASE NO. 3:18-CV-06810-JST
